Citation Nr: 0737317	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-08 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand disability.

4.  Entitlement to a compensable rating for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to May 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, the 
veteran's claims file was transferred to the jurisdiction of 
the Chicago, Illinois RO.  In August 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.

An unappealed July 1991 rating decision denied service 
connection for a right hand/finger condition and for a back 
injury as such disabilities were not shown.  Although the 
July 2005 rating decision addressed the matters of service 
connection for a right hand disability and an upper back 
disability de novo, the question of whether new and material 
evidence has been received to reopen such claims must be 
addressed by the Board because that matter goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.

The issue of entitlement to a compensable rating for a 
deviated septum is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.



FINDINGS OF FACT

1.  A neck disability was not manifested in service; 
arthritis of the neck was not manifested in the first 
postservice year; and a neck disability is not currently 
shown.

2.  An unappealed July 1991 rating decision denied the 
veteran's claims seeking service connection for back and 
right hand disabilities based findings that there was no 
evidence that the veteran had such disabilities at the time.  

3.  Evidence received since the July 1991 rating decision 
does not show that the veteran has a chronic upper back or 
right hand disability; does not relate to the unestablished 
facts necessary to substantiate claims of service connection 
for such disabilities; and does not raise a reasonable 
possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has not been received, and the 
claims of service connection for an upper back disability and 
a right hand disability may not be reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Here, letters in October 2004, December 2004, and April 2005 
provided the veteran VCAA notice, including of what was 
necessary to establish service connection, and of the 
veteran's and VA's responsibilities in claims development.  
The letters also advised him that he needed to submit new and 
material evidence to reopen the claims (with respect to the 
back and right hand).  The October 2004 and April 2005 
letters specifically advised him that he needed to submit new 
and material evidence showing current back and right hand 
disabilities.  

The July 2005 rating decision and a February 2006 statement 
of the case (SOC) as well as an October 2006 supplemental SOC 
explained what the evidence showed and why the claims were 
denied, and provided the text of applicable regulations, 
including the regulations implementing the VCAA.  The veteran 
has been notified of everything required, has had ample 
opportunity to respond and supplement the record, and has had 
ample opportunity to participate in the adjudicatory process.

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  He was afforded 
a VA examination in June 2005.  VA has met its assistance 
obligations.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

Criteria, Evidence and Analysis

Service connection:

The veteran's service medical records (SMRs) contain no 
mention of complaints, treatment, or diagnosis pertaining to 
a neck disability.  On service separation examination, 
clinical evaluation of the neck was normal.  VA treatment 
records from June 2004 to October 2006 mention no treatment 
for, or diagnosis of, a neck disability.  On June 2005 VA 
examination, the veteran reported that for 21 years 
postservice, he was employed in a steel factory, in which 
part of his duties involved lifting 50 to 100 pounds of 
steel.  Physical examination revealed normal neck range of 
motion.  The examiner noted there was no evidence of 
abnormality, nor was there current disability.  At the August 
2007 Travel Board hearing, the veteran testified that he did 
not seek treatment for a neck disability in service and in 
fact was not seen for treatment until 2004.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no competent evidence that the veteran now has the 
neck disability which he seeks to have service connected.  As 
noted, there was no mention of such disability in the 
veteran's SMRs, nor has such chronic disability ever been 
clinically documented at any time since service.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a neck disability, nor has he identified any 
treatment provider who might substantiate that he has such 
disability.  In fact the only competent (medical) evidence of 
record on that point, the report of the June 2005 VA 
examination, indicates there is no such current disability.  
Because the veteran is a layperson, his own opinion that he 
has a neck disability related to an incident in service is 
not competent evidence.  The initial threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of a current 
disability, is not satisfied.  Accordingly, this claim must 
be denied.     

New and Material evidence Claims:

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claims to reopen were filed after that date 
(in August 2004 and January 2005), the current definition 
applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A July 1991 rating decision denied service connection for 
back and right hand disabilities on the basis that such 
disabilities were not shown.  The veteran was notified of 
that decision and of his right to appeal it.  He did not do 
so, and it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1991 rating 
decision consisted essentially of the veteran's SMRs, which 
include a December 1983 record noting complaints of right 
hand pain; an April 1984 record noting complaints of back 
pain; and a service separation examination report showing 
that clinical evaluations of the back and upper extremities 
were normal.  

Evidence received since the July 1991 rating decision 
consists essentially of June 2004 to October 2006 VA 
treatment records, statements from the veteran as well as his 
testimony, and duplicates of his SMRs.

As the claim was previously denied because there was no 
evidence of current back or right hand disabilities, for 
evidence received to be new and material, it must relate to 
such unestablished facts, i.e., it must tend to show current 
upper back/right hand disability that is related to service.

The VA treatment records, statements and testimony submitted 
are new to the extent that they were not previously of record 
or considered by the RO in July 1991.  However, they are not 
material evidence as they do not bear directly and 
substantially upon the matter under consideration.  Most of 
the records do not pertain to a back or right hand 
disability; those that do, do not show current disability, in 
fact a December 2004 X-ray of the right hand was normal and a 
January 2005 X-ray of the thoracic spine was normal.  The 
records do not include any competent (medical opinion) 
evidence suggesting that there is current back or right hand 
disability (as evidenced by the June 2005 VA examiner's 
opinion that there was no current back or right hand 
disabilities).  

In summary, no additional evidence received since the July 
1991 rating decision relates to the unestablished facts 
needed to substantiate these service connection claims, i.e., 
no evidence received shows current back or right hand 
disability.  Consequently, the additional evidence received 
does not raise a reasonable possibility of substantiating the 
claims, and is not material. 


ORDER

Service connection for a neck disability is denied.

The appeal to reopen a claim of service connection for an 
upper back disability is denied.

The appeal to reopen a claim of service connection for a 
right hand disability is denied.


REMAND

On June 2005 VA examination it was noted that the veteran's 
deviated septum did not impair his breathing, as he was able 
to breath out of both nasal passages.  However, at the August 
2007 Travel Board hearing, the veteran testified that he was 
having difficulty breathing.  Specifically, he stated that at 
any given time one or both of his nostrils clog up, due to 
the nasal septum deviation.  In light of the allegation of 
increased disability a contemporaneous examination is 
necessary.  Notably, this claim involves an appeal of an 
initial rating assigned with a grant of service connection, 
and "staged' ratings are for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA otolaryngologic 
examination to determine the current 
severity of his service connected deviated 
nasal septum.  The examiner must review 
the veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail 
(specifically, the examiner should report 
whether there is associated breathing 
impairment, to include 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side).  The examiner should explain the 
rationale for any opinions given.

2.  The RO should then review this claim, 
to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


